Case: 19-60582        Document: 00515527262             Page: 1      Date Filed: 08/14/2020




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               August 14, 2020
                                    No. 19-60582                                Lyle W. Cayce
                                  Summary Calendar                                   Clerk


 Donovan Evans,

                                                                  Plaintiff—Appellant,

                                          versus

 Hinds County,

                                                                 Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CV-255


 Before Jolly, Elrod, and Graves, Circuit Judges.
 Per Curiam:*
         Donovan Evans, a former pretrial detainee at the Hinds County
 Detention Center in Raymond, Mississippi, filed a 42 U.S.C. § 1983
 complaint seeking damages and injunctive relief due to an attack that




         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-60582     Document: 00515527262         Page: 2    Date Filed: 08/14/2020




                                  No. 19-60582


 occurred by fellow inmates on March 14, 2017. The district court granted
 the defendant’s motion for summary judgment. Evans timely appealed.
        Evans’s conclusory assertions in his brief with respect to his claims
 are insufficient to show that the district court erred in granting summary
 judgment in favor of Hinds County. See FED. R. CIV. P. 56(c); Little v. Liquid
 Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc). And, on appeal,
 Evans makes no argument that the district court erred in dismissing his
 conditions of confinement claim related to a purported attack in December
 2016. We thus consider this claim abandoned and the argument waived. See
 Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
        AFFIRMED; MOTION FOR SETTLEMENT DENIED.




                                       2